Exhibit3.2 AMENDED AND RESTATED BYLAWS OF CIVEO CORPORATION DATED AS OF MAY 5, 2014 TABLE OF CONTENTS Page Article I OFFICES AND RECORDS Article II STOCKHOLDERS Section2.1 Annual Meeting 1 Section2.2 Special Meeting 1 Section2.3 Place of Meetings 1 Section2.4 Closing Of Transfer Books And Fixing Record Date 2 Section2.5 Notice of Meeting 2 Section2.6 Quorum and Adjournment; Voting 3 Section2.7 Proxies 3 Section2.8 List of Stockholders Entitled to Vote 3 Section2.9 Notice of Stockholder Business and Nominations 3 Section2.10 Procedure for Election of Directors; Required Vote 7 Section2.11 Inspectors of Elections; Opening and Closing the Polls 7 Section2.12 Conduct of Meetings 7 Section2.13 Meetings by Remote Communication 8 Article III THE BOARD Section3.1 General Powers 8 Section3.2 Number; Qualifications and Tenure 8 Section3.3 Regular Meetings 8 Section3.4 Special Meetings 8 Section3.5 Notice of Meetings 9 Section3.6 Action by Consent of Board 9 Section3.7 Conference Telephone Meetings 9 Section3.8 Quorum 9 Section3.9 Vacancies; Increases in the Number of Directors 9 Section3.10 Committees 10 Section3.11 Removal 10 Section3.12 Records 10 i Article IV OFFICERS Section4.1 Elected Officers 10 Section4.2 Election and Term of Office 10 Section4.3 Chairman of the Board 10 Section4.4 Chief Executive Officer 11 Section4.5 President 11 Section4.6 Vice Presidents 11 Section4.7 Treasurer 11 Section4.8 Secretary 11 Section4.9 Assistant Secretaries 11 Section4.10 Removal 12 Section4.11 Vacancies 12 Article V STOCK CERTIFICATES AND TRANSFERS Section5.1 Stock Certificates 12 Section5.2 Transfers of Stock 12 Section5.3 Lost, Stolen or Destroyed Certificates 13 Article VI INDEMNIFICATION OF DIRECTORS AND OFFICERS Section6.1 Right to Indemnification 13 Section6.2 Right of Claimant to Bring Suit 14 Section6.3 Non-Exclusivity of Rights 14 Section6.4 Insurance 14 Section6.5 Severability 14 Article VII MISCELLANEOUS PROVISIONS Section7.1 Fiscal Year 15 Section7.2 Dividends 15 Section7.3 Seal 15 Section7.4 Waiver of Notice 15 Section7.5 Audits 15 Section7.6 Resignations 15 Section7.7 Electronic Transmissions 15 ii Article VIII CONTRACTS, PROXIES, ETC. Section8.1 Contracts 16 Section8.2 Proxies 16 Article IX AMENDMENTS iii AMENDED AND RESTATED BYLAWS
